Citation Nr: 1000031	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-06 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for loss 
of vision in the left eye.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from February 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Of record is a January 2005 VA medical opinion, in which the 
physician refers to a July 12, 2002 letter from Dr. E. of the 
University of Pittsburgh Physicians Group, University Eye 
Care, to the VA Pittsburgh Eye Clinic.  The physician also 
states that a copy of this letter is being attached.  After 
review, the Board observes that Dr. E.'s letter is not of 
record.  Thus, the RO should associate this letter with the 
claims file, by contacting Dr. E. if necessary.  In this 
regard, the Veteran has submitted treatment reports from the 
University of Pittsburgh Medical Center, Department of 
Ophthalmology, including by Dr. E.  To ensure that all such 
reports are of record, the RO should also obtain any 
outstanding records of treatment for the Veteran's left eye 
since November 2001 from the University of Pittsburgh Medical 
Center.

Also of record is a September 2004 memorandum from the RO to 
the VA Pittsburgh Healthcare System requesting photocopies of 
all evidence and documents pertinent to the treatment of the 
Veteran's left eye condition in November 2001.  Although 
pertinent medical records have been added to the record, the 
Board observes that they were submitted by the Veteran.  
There is no indication that the VA Pittsburgh Healthcare 
System has replied to the request or that the RO has 
otherwise obtained records from this facility.  Thus, the 
Board observes that there may be outstanding pertinent VA 
medical records.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On 
remand, the RO should obtain all outstanding pertinent 
medical records from the VA Pittsburgh Healthcare System, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009) as regards requesting records from Federal facilities.

Lastly, in the October 2005 statement of the case (SOC) and 
September 2006 supplemental statement of the case (SSOC), the 
RO cites to 38 C.F.R. § 3.358.  The Board observes, however, 
that the provisions of that regulation apply to claims for 
compensation under 38 U.S.C. § 1151 filed prior to October 1, 
1997.  As this claim was filed in August 2004, the provisions 
of 38 C.F.R. § 3.361 (2009) are applicable.  Thus, the RO 
should refer to the latter regulation in readjudicating the 
claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate with the 
claims file the copy of the July 12, 2002 
letter from Dr. E. of the University of 
Pittsburgh Physicians Group, University 
Eye Care, to the VA Pittsburgh Eye Clinic, 
as referred to in the January 2005 VA 
medical opinion.  

The RO should also obtain any outstanding 
records of treatment for the Veteran's 
left eye since November 2001 from the 
University of Pittsburgh Medical Center, 
Department of Ophthalmology.

2.  The RO should obtain all outstanding 
records of treatment for the Veteran's 
left eye during November 2001 from the VA 
Pittsburgh Healthcare System.

3.  Thereafter, the RO should readjudicate 
the claim, with consideration of 38 C.F.R. 
§ 3.361.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided an SSOC 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


